Curia, per
Woodworth, J.
If the deed from Cad well to Smith is valid, the plaintiffs cannot recover. The execution appears to be sufficiently proved, by the subscribing witnesses; and there was an acknowledgment before a Master in Chancery. If voluntary, it is good between the parties; for the heir cannot set up the want of consideration in the deed frpm his ancestor. (16 John. 189.) But it is contended that Cad well was non compos, or not of sound mind. The rule applicable to such eases is, that where the act of a party is sought to he avoided, on the ground of mental disability, proof of the fact lies upon him who alleges it, and, until the contrary appears, sanity is to bo presumed. One of the qualifications of this rule is, that after a general derangement has been shown, it is then incumbent on the other side to show, that the party who did the act was sane at the very time when it was performed. (Jackson v. Van Dusen, 5 John. 159.)
The first question is, have the plaintiffs established the fact of general derangement, so as to impose on the other party the necessity of showing competency, or a lucid interval at the time the deed was executed ? It becomes material to inquire what constitutes that derangement, or imbecility of mind, that renders a party incapable of contracting. Idiots and lunatics, or persons 'non compos, fall within this description. I apprehend the disability applies excl usively *217to sue]'. Lord Coke defines non compos mentis, “ to bo a person who was of good and sound memory, and by lire visitar) >n of God had lost it,” or, “ he that by sickness, grief, or other accident, wholly losoth his understanding.” (Beverly case, 4 Coke, 123. Coke’s Lit. 247, a.) The deeds of a” such persons are void; for the terms “ non compos,” of vsound mind, are legal terms, and import a total deprivation of sense. (2 Mad. 569.) Prior to our revolution, tb ?. Court of Chancery in England entertained jurisdiction it such cases only; mere imbecility of mind, not amounting íü idiocy or lunacy, not being considered as sufficient to interfere with the liberty of the subject over his person and property. Latterly, a different doctrine has prevailed. The Court of Chancery has entertained jurisdiction in such cases. In the Matter of Barker, (2 John. Ch. Rep. 232,) the cases on this subject are reviewed. It was considered as founded in good sense and the necessity of the case, for the protection of a numerous class of persons, whose minds have sunk under the power of disease, or the weight of age, and were liable to become the victims of folly or fraud. This enlarged jurisdiction seems to have sprung up since the time of Lord Hardwicke, and, as Mr. Maddock observes, (2 Mad. Ch. 573,) “ was rather arbitrarily introduced, so much so, that it has more than once been hinted that legislative provision on the subject would bo proper.” Without, however, questioning the propriety of assuming jurisdiction in such cases, it may be observed that the doctrine, if well founded, does not prove that a deed fairly obtained from a person, who might be a fit subject for a commission in the nature of a writ de lunático inquirendo, could be awarded in a Court of law. Indeed, the contrary is strongly implied; for the ground of interference is as Lord Erskine observes, (12 Vesey, 445,) to protect a party in his second state of infancy. By such a proceeding, the right of a party to contract, who is incapable of managing his affairs, by reason of partial derangement of mind, is taken for granted.
The question on the validity of a deed executed prior to a commission of this nature, would not in the least be affected by such commission. It must be shown that the *218grantor was non compos, within the legal acceptation of th® term; that it was not a partial, but an entire loss of the understanding; for the common law seems not to have drawn any discriminating line by which to determine how grea must be the imbecility of mind to render a contract void or how much intellect must remain to uphold it. The difficulty of malting such discrimination is apparent. If a man has sufficient capacity to work his farm, or tend his mill skilfully, will the law deny him the right of selling either? I apprehend not. How is a purchaser to protect himself, if the quantum of intellect is the criterion 'by which to determine whether the contract is valid? He may act with the utmost integrity, and yet be in danger; for although it be established that the party with whom he dealt had understanding, deemed sufficient for the provident management of his affairs, by this rule the contract would be void. But weakness of understanding is not, of itself, any objection in law to the validity of a contract. If a man be legally compos mentis, he is the disposer of his own property, and his will stands for a reason for his actions. (Osmond v. Fitzroy, 3 P. Wins. 129. Pow. on Con. 30. 1 Fonbl. 60.)
According to this doctrine, the plaintiff has failed to invalidate the deed on the ground that Cadwell was non compos. The testimony adduced at the trial clearly shows that he is not included in the legal definition of that term. It is abundantly proved, by a number of witnesses, that he was perfectly rational, and possessed his ordinary intelligence at various times, when they saw, conversed and transacted business with him, up to the time of executing the deed; and from their intimate acquaintance, they pronounced him, in their opinion, of sound mind.
- It is true, a number of the plaintiff’s witnesses consider him of unsound mind, and incapable of managing his concerns-; but, on examining this testimony, it will be found that the opinion rests on specific facts, which do not warrant an opinion to that extent. Much seems to have been inferred from the fact, that he did not recollect persons - coming to his mill; that he took no part in the settlement of his accounts, although present; that he indulged in idle stories; *219at he talked of turning the water hack, so as to obtain the benefit of it the second time ; that he was incoherent and unconnected in his statements ; and greatly affected by very trivial circumstances. I admit these are proofs of a weak or impaired understanding ; but they do not satisfactorily prove any thing more. From the same witnesses it may be collected, that in some respects, at least, he was rational. It seems to be conceded that, during all this time, he was a miller, and did the work well; for there is no complaint. No witness states that he was deficient in conducting this business. This alone proves that he had memory and judgment. The taking of toll correctly, grinding the different kinds of grain, so as to satisfy customers, and bestowing the care necessary to prevent confusion, is of itself satisfactory proof that he had competent understanding in this respect. Besides, he bought, sold and took notes. He, at different times after the deed was given, mentioned his inducement for making the conveyance. The cause for so doing is always stated in the same way. It can not be correctly said that in his situation it was unnatural or absurd. The fact that he had deserted his wife and children twenty years before, shows very clearly that they would not be the objects of his bounty.
On the whole, it appears to me that Cadwell had memory and judgment to a moderate extent; and was not disabled, by law, from selling his farm and giving the deed. The plaintiffs have failed in showing a general incapacity ; at most, they have shown only a want of understanding on some occasions. There is not sufficient within the rule, to impose on the defendants the necessity of proving that he was sane when he did the act.
The next question is, whether the evidence makes out a case of fraud or imposition. In discussing this point, it is conceded that, although mere weakness of understanding is insufficient, it furnishes strong ground of suspicion, that when persons, in such a state, execute conveyances, they are acted upon by improper influence, and, therefore, wherever fraud can be collected from the circumstances of the transaction, Equity will interpose and relieve against it. *220Courts of Law have also a concurrent jurisdiction with Courts of Equity where the fraud can he clearly established. ; and will relieve by making void the instrument (Bright v. Eynon, 1 Burr. 393, 1 Fonbl. 61.)
But Courts of Law have not, in all cases of hand, a con current jurisdiction. Lord Coke, (in 3 Inst. 84,) in speaking of the jurisdiction of Courts of Equity as to frauds, covin and deceit, seems to admit that all frauds are not relievablo at law. The distinction between legal and equitable jurisdiction upon fraud is this : that at law it must be proved, not presumed ; so that equitable jurisdiction may be exercised upon an instrument unduly obtained, when a Court of Law could not enter into the question. (18 Ves. 483.) In Butcher v. Butcher, (1 Ves. & Beames, 98,) Lord Eldon observes, that some Judges have said, that a deed can not be fraudulent, unless it be fraudulent both in law and Equity; but to that doctrine he could not agree, though a strong inclination had been evident to say, whatever is Equity ought to be law ; an opinion acted upon by Mr. Justice Bailer, who had persuaded Lord Mansfield to act upon it, until it was reformed by Lord Kenyon, with the assistance of the same Judge ; yet the clear doctrine of Lord Hardwicke, and all his predecessors was, that there are many instances of fraud that would affect instruments in Equity, of which the law could not take notice. The broad ground assumed by Lord Mansfield, (1 Burr. 396,) is, that Courts of Equity and Courts of Law have a concurrent jurisdiction to suppress and relievo against fraud. This doctrine has, however, been subsequently qualified, according to the distinction taken by Lord Eldon, and is founded in good sense. I am not aware of any express adjudication in our Courts. But in 4 Dessa. Ch. Rep. 684, it is sanctioned. It was there held, that fraud may be presumed in Equity, but must be proved at law. In accordance with these principles, a variety of cases have been decided, and relief afforded in Equity, where, from the nature of the transaction and the situation of the parties, fraud and imposition might be presumed. (3 P. Wms, 129. Powell on Con. 31) So, also, in Chesterfield v. *221Jansen, (2 Vesey, 155,) Ld. Hardwicke describes one species of fraud, that may be presumed from the circumstances and condition of the parties contracting. And this, he says, goes further than the rule of law, which is, that fraud must be provcd, not presumed. Inadequacy of consideration is also a badge of fraud, or a fact connected with other circumstances from which fraud may be inferred. (1 Bro. Ch. Cas. 1.) So, also, a conveyance, obtained.from persons uninformed of their rights, will be set aside, though no actual fraud bo proved. (2 id. 150.) In these and many other cases that might be cited, Equity considers the instruments, as obtained fraudulently from the circumstances and relation of the parties, although no actual fraud is proved. • Yet in none of these cases has it been decided that a Court of Law would declare the instrument void.
If the preceding doctrine be correct, it follows that the facts disclosed in this case are not of a character to entitle a Court of Law to declare the deed void. I have not discovered any evidence of actual fraud by the grantee of Cad-well, or that any deception was practised, or inducements held out to gain the title. If the plaintiffs are entitled to relief, it must be in Equity, on the ground of age, imbecility, the consideration and nature of the contract from which fraud is to be inferred. I apprehend, however, that enough is not shown to set aside the deed in that Court. Cadwell appears to have been the actor and to have understood the transaction. He takes care to provide for himself, his wife, and the woman with whom he had cohabited, and in consequence of age and infirmity, is willing to surrender the property into other hands; not to a stranger, but one who had married a person reared in his family, and to whom he probably considered himself in loco parentis. There is nothing so surprising or unusual in such a course as to excite suspicion; and as imbecility of mind, singly, is not sufficient, I incline to think that relief would be denied. Be that as it may, a Court of Law is not the proper forum..
On the whole, I am of opinion that the verdict be set aside and a new trial granted.
New trial granted.